

Exhibit 10.7


APOLLO GLOBAL CARRY POOL AGGREGATOR III, L.P.
9 West 57th Street
New York, NY 10019
Award Letter
[Date]
Dear «Name»
Apollo Global Management, Inc. and its subsidiaries (together, “AGM”) have
established Apollo Global Carry Pool Aggregator III, L.P. (the “Partnership”, or
“GCP III”). The purpose of the Partnership is to hold, indirectly through three
intermediate pooling vehicles, interests in certain fund general partners,
managing members, managers or similar persons (“Fund General Partners”) in order
to derive cash or other revenues therefrom that are attributable to carried
interest, incentive allocations, performance allocations or similar
performance-based compensation (collectively, “Carried Interest Revenues”)
received by participating Fund General Partners from funds managed by AGM, and
to distribute such amounts to the Partnership’s partners in accordance with the
terms of the limited partnership agreement of the Partnership (as the same may
be amended or modified from time to time, the “Partnership Agreement”).
We are pleased to award you a limited partner interest in the Partnership in
recognition of the services you have provided and will provide to or on behalf
of AGM and the Fund General Partners. Your interest is being awarded by the
general partner of the Partnership (the “General Partner”). Your rights as a
limited partner of the Partnership (a “Limited Partner”), and the terms of this
Award Letter, shall be governed by the terms of the Partnership Agreement, the
principal economic terms of which are summarized in the accompanying Questions
and Answers document. In the event of a conflict between this Award Letter (or
the Questions and Answers document) and the Partnership Agreement, the terms and
conditions of the Partnership Agreement shall govern. Any such determination
shall be made by the General Partner in its sole discretion.
This Award Letter confirms the award to you of a number of points representing
an economic interest in the future operating profit or operating loss of the
Partnership (“Points”) and certain terms in relation to the Partnership
Agreement. Capitalized terms used but not earlier defined in this Award Letter
have the meanings ascribed to them in Annex A.
A.Your Point Award
You are being granted the number of Points shown on Schedule I, out of a total
pool of [100,000] Points, on the terms set forth in this Award Letter and the
Partnership Agreement. Any Points granted to you in the future shall be
evidenced by and subject to a separate Award Letter.
Your Points entitle you to a share of the Carried Interest Revenues received by
the Partnership that are derived from the Fund General Partners set forth on
Schedule I.
You will be entitled to share in distributions on the Points only to the extent
that amounts received by the Partnership are determined to be (a) sourced out of
appreciation in the assets of the Funds managed by the Fund General Partners
arising after the Point Award Date set forth on Schedule I or (b) otherwise
consistent with the treatment of the Points as profits interests for U.S.
federal income tax purposes.
Subject to the foregoing, your share of future distributions received by the
Partnership after the Point Award Date will be calculated as if you had held
your Points since January 1, 2020.
B.Vesting
Your Points are subject to vesting on a monthly basis on the last day of each
month over the Vesting Period set forth on Schedule I. The monthly vesting
formula in Schedule I determines the number of “Vested Points” you may be
eligible to retain in the event of your separation from Apollo other than as
result of termination due to a Bad Act. Prior to the date you give or receive
notice of your termination of employment or service from Apollo, the vesting
formula does not affect the level of the distributions to which your Points
entitle you.
C.
Clawbacks and Reserves

Any distributions you receive in respect of your Points are provisional and
shall be subject to repayment, to the extent of your proportionate share, in the
event of a clawback by a Fund from an associated Fund General Partner to which
such distributions were attributable. In addition, as reflected in the
reimbursement agreement to which your Points are subject (the “Reimbursement
Agreement”), a portion of the distributed Carried Interest Revenues (the
“Carried Interest Distributions”) that otherwise would have been made by a Fund
and received as distributions or payments by you may be withheld by the General
Partner or its applicable Affiliate, to defray an actual or potential general
partner giveback obligation in respect of Carried Interest Distributions
(whether in respect of your interest in the Partnership or a Fund General
Partner or another entitlement you have in respect of Carried Interest
Distributions), if the General Partner, Partnership or Fund General Partner
determines in good faith that such withholding is appropriate to avoid
subjecting the prompt collection of your share of such general partner giveback
obligation to possible delay, impediment, hindrance or risk. Distributions of
whatever kind or character, whether in cash or other rights or property, at any
time owing or payable to you in respect of or on account your interest in a
Co-Investors (A) Entity (or its equivalent) with respect to any Fund may also be
withheld in good faith for the same purposes. Any such withholding shall be
proportionate to your actual or potential liability in respect of such
obligations, as determined by the General Partner, Partnership or applicable
Fund General Partner in good faith.
You may also be required to restore distributions to GCP III if it is
subsequently determined that the reclamation is needed to enable a Fund General
Partner to satisfy a specific obligation (such as an obligation to pay a share
of carried interest based on the performance of one or more specific portfolio
investments).
D.
Recoupment Policy

To the extent mandated by applicable law, stock exchange or accounting rule and
as set forth in a written recoupment policy (e.g., with respect to compensation
paid based on financial statements that are later found to have been materially
misstated) adopted by AGM, Points awarded hereunder and amounts distributed in
respect of Points shall be subject to such law or policy.
E.
Miscellaneous

1.    The Partnership Agreement, this Award Letter, and related documentation
and rights are intended to be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (“Code Section 409A”), or, if and to the extent subject
to Code Section 409A, to comply therewith. Accordingly, to the maximum extent
permitted, such documents shall be interpreted and be administered to be in
compliance with Code Section 409A. Notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Code Section 409A, no distributions owing by reason
of termination of employment or service hereunder shall be due until you would
be considered to have incurred a “separation from service” from AGM and/or its
Affiliates within the meaning of Code Section 409A. Any distributions that are
due within the “short-term deferral period” or fall within the “separation pay
exemption” within the meaning of Code Section 409A shall not be treated as
deferred compensation unless applicable law requires otherwise. Each amount to
be paid or benefit to be provided to you from AGM and its Affiliates, whether
pursuant to the Partnership Agreement or otherwise that constitutes deferred
compensation subject to Code Section 409A shall be construed as a separate
payment for purposes of Code Section 409A. Notwithstanding anything to the
contrary in the Partnership Agreement or related documentation, to the extent
that any distributions to be made upon your separation from service would result
in the imposition of any individual penalty tax imposed under Code Section 409A
on account of your being a “specified employee” within the meaning of Code
Section 409A, the distributions shall instead be made on the first business day
after the earlier of (i) the date that is six months following such separation
from service and (ii) your death. In no event shall AGM or any of its Affiliates
(or any agent thereof) have any liability to you or any other Person due to any
failure of the Partnership or any associated documentation to satisfy the
requirements of Code Section 409A.
2.    No officer, director, employee or agent of AGM or any of its Affiliates
shall be personally liable for any action, omission, determination, or
interpretation taken or made with respect to the Partnership or any associated
documentation.
3.    AGM may, in its sole discretion, decide to deliver any documents related
to the Partnership Agreement and any associated documentation by electronic
means or to request your consent to participate in any of the foregoing by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate therein through an online or
electronic system established and maintained by AGM, an Affiliate or a third
party designated thereby.
4.    This Award Letter shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to principles of
conflict of laws thereof that would apply the laws of another jurisdiction. The
dispute resolution provisions of the Partnership Agreement shall apply to this
Award Letter as if reprinted herein. This Award Letter is binding on and
enforceable against the General Partner, the Partnership and you. This Award
Letter may be amended only with the consent of each party hereto.
Notwithstanding the foregoing, this Award Letter may be modified, changed or
terminated at any time if such adjustment is necessary or advisable in light of
tax, accounting or regulatory considerations, as determined by the General
Partner or its designee in its sole discretion. The arrangements described in
this Award Letter shall be administered by the General Partner and its
determinations shall be final, binding and conclusive on the parties. The
Partnership or the General Partner may provide copies of this Award Letter to
other Persons. This Award Letter may be executed by facsimile and in one or more
counterparts, all of which shall constitute one and the same instrument.
5.    This Award Letter shall be deemed confidential information for purposes of
the Partnership Agreement.
6.    Your Points will be a profits interest for U.S. tax purposes, issued in
recognition of the services you have provided and will provide to AGM and the
Fund General Partners.
7.    You are subject to this Award Letter, the Partnership Agreement, the
Reimbursement Agreement and any other agreements referred to herein or therein
(collectively, the “GCP III Documents”) and are bound by, and shall be treated
as a party to, all of the foregoing agreements (including as the same may be
amended or modified from time to time in accordance with their terms), as a
Limited Partner of the Partnership, with respect to your Points.
For purposes of clarity, we note that the GCP III Documents do not change the
terms and conditions of your employment or service. Moreover, GCP III does not
include restrictive covenants or expand upon those to which you are otherwise
subject, except with regard to the confidentiality obligations that apply to GCP
III.
By signing below, you acknowledge and agree that you are a Limited Partner of
the Partnership and agree to adhere to and be bound by the Reimbursement
Agreement. In furtherance of the foregoing, in consideration of the award of
Points to you hereunder, you are deemed irrevocably to make, constitute and
appoint the General Partner with full power of substitution, as your true and
lawful representative and attorney-in-fact, and in your name, place and stead,
with the power from time to time to make, execute, sign, acknowledge, swear to,
verify, deliver, record, file and/or publish all of the GCP III Documents and
any amendment thereto.
[Signature Page Follows]



By signing below using DocuSign, you are also executing a Section 83(b)
election. It is your responsibility to file, not later than the Section 83(b)
election deadline set forth on Schedule I, a Section 83(b) election with the IRS
at the address indicated in the enclosed Section 83(b) election packet.


Sincerely yours,


APOLLO GLOBAL CARRY POOL AGGREGATOR III, L.P.
By:    Apollo Global Carry Pool GP, LLC
its general partner


By:                        
Name: Martin Kelly
Title: Vice President


Acknowledged and Agreed:
______________________________
«Name»





Definitions
“Affiliate” means with respect to any Person any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
Except as the context otherwise requires, the term “Affiliate” in relation to
AGM includes each collective investment fund and other client account sponsored
or managed by AGM or its affiliated asset management entities, but, in each
case, does not include portfolio investments (except with respect to Bad Acts).
“Bad Act” means your:
(i)commission of an intentional violation of a material law or regulation in
connection with any transaction involving the purchase, sale, loan, pledge or
other disposition of, or the rendering of investment advice with respect to, any
security, asset, futures or forward contract, insurance contract, debt
instrument or currency, in each case, that has a significant adverse effect on
your ability to perform your services to AGM or any of its Affiliates;
(ii)    commission of an intentional and material breach of a material provision
of a written Apollo Code of Ethics (other than any Apollo Code of Ethics adopted
after the date of your admission to the Partnership with the primary purpose of
creating or finding “Bad Acts”);
(iii)    commission of intentional misconduct in connection with your
performance of services for AGM or any of its Affiliates;
(iv)    commission of any misconduct that, individually or in the aggregate, has
caused or substantially contributed to, or is reasonably likely to cause or
substantially contribute to, material economic or reputational harm to AGM or
any of its Affiliates (excluding any mistake of judgment made in good faith with
respect to a Portfolio Investment or fund or account managed by AGM or its
Affiliates, or a communication made to the principals or other partners, in a
professional manner, of a good faith disagreement with a proposed action by AGM
or any of its Affiliates);
(v)    conviction of a felony or plea of no contest to a felony charge, in each
case, if such felony relates to AGM or any of its Affiliates;
(vi)    fraud in connection with your performance of services for AGM or any of
its Affiliates; or
(vii)    embezzlement from AGM or any of its Affiliates or interest holders;
provided, however, that:
(a)    you have failed to cure within 15 days after notice thereof, to the
extent such occurrence is susceptible to cure, the items set forth in clauses
(ii) and (iv); and
(b)    during the pendency of any felony charge under clause (v), AGM and its
Affiliates may suspend payment of any distributions in respect of your Points,
and if (I) you are later acquitted or otherwise exonerated from such charge, or
(II) your employment or service with AGM or its applicable Affiliate does not
terminate, then (A) AGM or its applicable Affiliate shall pay to you all such
accrued but unpaid distributions with respect to vested Points, with interest
calculated from the date such distributions were suspended at the prime lending
rate in effect on the date of such suspension, and (B) throughout the period of
suspension (or until the date of termination of your employment or service, if
earlier), distributions with respect to unvested Points shall continue to
accrue, and Points shall continue to vest, in accordance with the terms and
conditions set forth herein.
“Co-Investors (A) Entity” means an investment vehicle formed by AGM or any of
its affiliates to facilitate the investment in any Fund by employees or partners
of AGM or its affiliates and their related parties.
“Disability” has the meaning ascribed to that term in the Apollo Global
Management, Inc. 2019 Omnibus Equity Incentive Plan.
“Fund” means any pooled investment vehicle or managed account advised or managed
by the applicable Fund General Partner and each “Parallel Fund” of such Fund
within the meaning of the Fund LP Agreement of such Fund. Such term also
includes each alternative investment vehicle created by a Fund and/or any such
Parallel Fund, to the extent the context so requires.
“Fund LP Agreement” means the limited partnership agreement or similar governing
agreement of any Fund, as in effect from time to time, and, to the extent the
context so requires, the corresponding constituent agreement, certificate or
other document governing each such Fund.





Schedule I
Number of Points: «Number_of_Points»
Point Award Date: [Date]
Deadline for Returning Signed Documents to Apollo: [Date]
IRS Deadline for Filing Section 83(b) Election: [Date]
Fund General Partners:
Each of the entities entitled to earn Carried Interest Revenues from the
following funds:
[            ]
Vesting
[If your separation from Apollo occurs for any reason other than your death or
Disability, or a Bad Act, your “Vested Points” effective upon your separation
from Apollo are calculated by multiplying your total Points by a fraction equal
to the number of month-end dates during your Vesting Period divided by
«Months_until_Full_Vesting_Date». Your “Vesting Period” is the period commencing
on «Months_until_Full_Vesting_Date» and ending on the earlier of (a)
«Full_Vesting_Date» (the date when you become [100]% vested in your Points) and
(b) the date that you give or receive notice of resignation or termination from
Apollo.
If your separation from Apollo occurs as a result of your death or Disability
before «Full_Vesting_Date», there is vesting of an additional amount equal to
one-half of the difference between (a) the vested amount based on the monthly
vesting formula, and (b) [100]% of your Points.
You will automatically forfeit all of your Points if your separation is the
consequence of a Bad Act. Any Vested Points are subject to forfeiture if you
breach any restrictive covenants applicable to you.
Any Point reduction shall be effective as of the date you give or receive notice
of resignation or termination; provided that the General Partner may, in its
sole discretion, agree to a lesser or later reduction of your Points.]




1

